Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the amendments filed February 22, 2021.  Claims 1, 5-6, 10, 14 and 18-20 are amended.  Claims 2 and 4 are cancelled. Claims 21-22 are new. Claims 1, 3 and 5-22 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the reference does not teach the limitations determining, by the agent, that the user has customized at least one of the one or more user configuration settings to read a value that the user defined for each of the one or more configuration settings; and 
creating, by the agent, a delta configuration that identifies each customized user configuration setting a value that the user defined for the corresponding user configuration setting.
	Mallur, however, teaches that applications are installed on images and images are deployed to include user-specific policies and user specific customizations (pp 0079, 0109).  These user specific customizations and policies read on the value the user defined for each of the at least one of the user configuration settings.   Mallur also teaches that some files are exempt from the write filter and the data stored in those persist across the reboot of a client device (pp 0059).

	Mallur teaches that the user specific policies are determined by the scripts (pp 0114) and the reference Nicely is combined with Mallur to show that an overlay of an I/O subsystem is accessed to determine user defined configuration settings.  The configuration setting of Nicely is the response to a prompt by the overlay.  
	As such, Mallur in view of Nicely teach claims 1, 3, 5-17 and 21.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-17 and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallur et al. United States Patent Application Publication No.  2013/0138718 in view of Nicely United States Patent Application Publication No.  2015/0072776.

As per claim 1, Mallur teaches a method for persisting user configuration settings on write filter enabled devices, the method comprising:
in conjunction with a user logging in to a first write filter enabled device, receiving, by an agent executing on the first write filter enabled device, a default configuration that identifies one or more user configuration settings available on the first write filter enabled device [thin client boots up and retrieves device deployment configuration file (pp 0086, 0109, 137, 143); write filter on devices (pp 0057-0059); master image – default image (pp 0093); configuration file includes entries (pp 0135, 0142, 0159)];
determining, by the agent, that the user has customized at least one of the one or more user configuration settings to read a value that the user defined for each of the one or more configuration settings [argument values included in deployment (pp 0143), client updates configurations (pp 0087); customizations (pp 0109, 125, 137-139, 151)];
creating, by the agent, a delta configuration that identifies each customized user configuration setting a value that the user defined for the corresponding user configuration setting [values defining configurations, Appendix B, page 38, column 2 (pp 0743), customizations by user (pp 0109); delta deployment configuration file preserved as current deploy (pp 137-139, 141, 0154-0156)]; and
sending, by the agent, the delta configuration to a server [configuration repository is a server (pp 0086, 0138, 152) ; driver management resident on client or server (pp 0127, 162)].  

However, in analogous art, Nicely teaches accessing an overlay of an I/O subsystem on the first write filter enabled device to read a value that the user defined for each of the at least one of the user configuration settings [use I/O overlay to provide information for event to be later recreated (pp 0010, 141);  user defined setting is response to query prompt asking player wishes (pp 0144); event is persevered (pp 0191)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the settings of Mallur with accessing of the overlay of Nicely.  A person of ordinary skill in the art would have been motivated to do this to preserve a setting for recreation.  

As per claim 3, Mallur in view of Nicely teaches the method of clam 1, wherein the agent determines that the user has customized at least one of the one or more user configuration settings as part of a logoff process [Mallur: building application when user logs off (pp 0056, 0786)].  

As per claim 5, Mallur in view of Nicely teaches the method of claim 1, wherein the default configuration identifies that the configuration settings are persist-able, the default configuration further identifying one or more other user configuration settings that are not persist-able [Mallur: persistent settings (pp 0778)].  
As per claim 6, Mallur in view of Nicely teaches the method of claim 1, wherein the one or more user configuration settings that are identified in the default configuration comprise one or more of: a setting pertaining to a geographical region; a setting pertaining to a data and time; a setting pertaining to a display; a setting pertaining to a network; a setting pertaining to a mouse; a setting pertaining to a keyboard; a setting pertaining to sound; or a setting pertaining to ease of access [Mallur: includes values for audio; video, network driver (Appendix B, page 38, column 2 (pp 743)] .  

As per claim 7, Mallur in view of Nicely teaches the method of claim 1, wherein the agent receives the default configuration from the server [Mallur: retrieves device deployment configuration file (pp 0086, 0109, 137, 143)].

As per claim 8, Mallur in view of Nicely teaches the method of claim 1, further comprising: in conjunction with the user logging in to a second write filter enabled device, receiving, by an agent executing on the second write filter enabled device, the delta configuration [boots up and checks configuration file (pp 0126)]; and  applying each customized user configuration setting identified in the delta configuration to the second write filter enabled device [Mallur: personalization upon a user logging in (pp 0759; 0126-0127)].  

As per claim 9, Mallur in view of Nicely teaches the method of claim 8, wherein the first write filter enabled device and the second write filter enabled device are not the same write 

As per claim 10, Mallur in view of Nicely teaches the method of claim 8, further comprising: receiving, by the agent executing on the second write filter enabled device, the default configuration in addition to the delta configuration [Mallur: master image (pp 0093); multiple client devices (pp 0126)];
determining, by the agent executing on the second write filter enabled device, that at least one of the user configuration settings identified in the default configuration have been customized on the second write filter enabled device[Mallur: client updates configurations (pp 0087); customizations (pp 0109, 125, 137-139, 151)];
creating, by the agent executing on the second write filter enabled device, an updated delta configuration that identifies each user configuration setting that has been customized on the second write filter enabled device [Mallur: delta deployment configuration file preserved as current deploy (pp 137-139, 141, 0154-0156)]; and
sending, by the agent, the updated delta configuration to the server [Mallur: configuration repository is a server (pp 0086, 0138, 152) ; driver management resident on client or server (pp 0127, 162)].  

As per claim 11, Mallur in view of Nicely teaches the method of claim 10, wherein each user configuration setting that has been customized on the second write filter enabled device 

As per claim 12, Mallur in view of Nicely teaches method of claim 10, wherein each user configuration setting that has been customized on the second write filter enabled device includes at least one user configuration setting that was not identified in the delta configuration [Mallur: delta deployment files stores deployment entries that have not yet been processed (pp 0137)].  

As per claim 13, Mallur in view of Nicely teaches method of claim 1, wherein the default configuration also specifies a predefined value for one or more other user configuration settings available on the first write filter enabled device, the method further comprising: applying, by the agent, the predefined value to each of the one or more other user configuration settings [Mallur: installation of master dis image on target thin client devise (pp 0098, 115)].  

As per claim 14, Mallur teaches or more computer storage media storing computer executable instruction which when executed by one or more processors on a write filter enabled device implement a method for persisting user configuration settings, the method comprising:
accessing a default configuration that identifies one or more persist-able user configuration settings that are available on each of a plurality of write filter enabled devices 
for each of at least one of the one or more persist-able user configuration settings, retrieving a value that a user has defined for the persist-able user configuration setting while the user is logged in to one of the plurality of write filter enabled devices [client updates configurations (pp 0087); customizations (pp 0109, 125, 137-139, 151)];
creating a delta configuration that identifies each of the at least one persist-able user configuration settings and the corresponding value that the user has defined for the persist- able user configuration setting [delta deployment configuration file preserved as current deploy (pp 137-139, 141, 0154-0156)]; and
sending the delta configuration to a server to thereby cause the delta configuration to be stored and made accessible when the user subsequently logs in to any one of the plurality of write filter enabled devices [configuration repository is a server (pp 0086, 0138, 152) ; driver management resident on client or server (pp 0127, 162); values defining configurations, Appendix B, page 38, column 2 (pp 0743)].
Mallur does not explicitly teach retrieving, by the agent and from an overlay of an I/O subsystem on the first write filter enabled device, a value that the user defined for the persist-able user configuration setting while the user is logged in to the first write filter enabled devices.
However, in analogous art, Nicely teaches retrieving, by the agent and from an overlay of an I/O subsystem on the first write filter enabled device, a value that the user defined for the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the settings of Mallur with accessing of the overlay of Nicely.  A person of ordinary skill in the art would have been motivated to do this to preserve a setting for recreation.  

As per claim 15, Mallur in view of Nicely teaches the computer storage media of claim 14, wherein the method further comprises: retrieving the delta configuration when the user subsequently logs in to any one of the plurality of write filter enabled devices [Mallur: boots up and checks configuration file (pp 0126)]; and
for each persist-able user configuration setting identified in the delta configuration, applying the corresponding value to customize the write filter enabled device to which the user is logged in [Mallur: personalization upon a user logging in (pp 0759; 0126-0127)].

As per claim 16, Mallur in view of Nicely teaches the computer storage media of claim 14, wherein the delta configuration is created in response to the user initiating a logoff process [Mallur: building application when user logs off (pp 0056, 0786)].  

As per claim 17, Mallur in view of Nicely teaches the computer storage media of claim 14, wherein the default configuration also identifies one or more other user configuration settings and specifies a predefined value for each of the one or more other user configuration settings, the method further comprising: applying the predefined value for each of the one or more other user configuration settings to customize the write filter enabled device to which the user is logged in [Mallur: boots up and checks configuration file (pp 0126); personalization upon a user logging in (pp 0759; 0126-0127)].  

As per claim 21, Mallur in view of Nicely teaches the computer storage media of claim 14, wherein the one or more user configuration settings that are identified in the default configuration comprise one or more of: a setting pertaining to a geographical region; a setting pertaining to a data and time; a setting pertaining to a display; a setting pertaining to a network; a setting pertaining to a mouse; a setting pertaining to a keyboard; a setting pertaining to sound; or a setting pertaining to ease of access [Mallur: includes values for audio; video, network driver (Appendix B, page 38, column 2 (pp 743)] .  

Allowable Subject Matter
Claims 18-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in United States Patent No.  7,640,325, United States Patent 
The claims comprise, in conjunction with a user logging in to a first write enabled device, receiving by an agent a default configuration, and in conjunction with a user logging off from the first device, accessing, by the agent an overlay of an I/O subsystem to retrieve the custom value to retrieve  a custom value that the user defined for at least one of the persist-able user configuration settings while the user was logged in to the first write filter enabled device, creating a delta configuration that identifies the custom value that the user defined for the persist-able setting while the user was logged in to the first write enabled device, and in conjunction with the user subsequently logging in to a second write filter enabled device, receiving the delta configuration and applying, by the agent executing on the second write filter enabled device, each custom value identified in the delta configuration to customize the second write filter enabled device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/UZMA ALAM/Primary Examiner, Art Unit 2457